"This pro se petition (with several attachments) is difficult to understand, referring to a number of seemingly unrelated matters. The only one which could conceivably fall within the jurisdiction of this court is an allegedly "illegal discharge” "in the fiscal year 1966” from employment with the Federal Government. Defendant’s motion to dismiss supplies us with papers indicating that this could refer to either or both of two separations from the Government — one dismissal was from the Patent Office in 1964 which was upheld by the Board of Appeals and Review of the Civil Service Commission on March 16, 1966, while the other was from the Bureau of the Mint in January 1966. If plaintiff is referring to the first, his claim here is barred both by the six-year statute of limitations (28 U.S.C. § 2501) and by former adjudications of the same claim within the Second Circuit. James C. King v. United States Civil Service Commission, complaint dismissed, E.D.N.Y., Nov. 1, 1974, order affirmed by the Court of Appeals, No. 74-2636, April 28, 1975. If plaintiff is referring to his separation from the Bureau of the Mint, that claim is also barred in this court by limitations.
"it is therefore ordered and concluded, without oral argument, that defendant’s motion to dismiss is granted and the petition is dismissed.”
On June 24, 1977 the court denied plaintiffs motion to vacate the foregoing order.
On October 3, 1977, plaintiffs petition for certiorari was denied.